Citation Nr: 1721113	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  13-30 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Krunic, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1955 to October 1958. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board remanded the case in March 2014 instructing the RO to schedule a Board hearing.  A hearing was held at the RO before the undersigned Veterans Law Judge in January 2017.  A transcript of the hearing is of record.  The undersigned Veterans Law Judge held the record open for a 30-day period following the hearing to allow for the submission of additional evidence; thereafter, the Veteran's representative submitted a February 2017 private medical opinion.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's current bilateral hearing loss is at least as likely as not the result of an in-service event or injury.

2. The Veteran's current tinnitus is at least as likely as not proximately caused by his hearing loss.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163  (Fed. Cir. 2004).  Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448   (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102  (2016).

The Board finds that the evidence of record supports a grant of service connection for bilateral hearing loss and tinnitus.  

First, there is evidence of a current disability.  A March 2011 VA examiner diagnosed bilateral sensorineural hearing loss, and audiometric testing revealed a hearing loss disability that meets the criteria under 38 C.F.R. § 3.385.  See 38 C.F.R. § 3.303(a).  Moreover, the examiner diagnosed the Veteran as having tinnitus.  

Second, there is evidence of an in-service event, disease, or injury, as the Veteran provided competent and credible lay statements and testimony regarding noise exposure in service.  See 38 C.F.R. § 3.303(a); 38 U.S.C.A. § 1154(b); Shedden, 381 F.3d at 1167.  Specifically, the Veteran reported that as an assistant gunner in a field artillery unit, he was exposed to loud noise from the firing of 8" howitzers.  In addition, he reported noise exposure from mortars when he was stationed in Korea.  See December 2010 claim; Board hearing transcript at 4-7.  The Veteran also denied any pre-service and post-service occupational noise exposure as an industrial engineer.  See February 2013 Notice of Disagreement; Board hearing transcript at 9. 

Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current hearing loss is related to service.  A March 2011 VA examiner could not determine whether the Veteran's hearing loss was caused by his military noise exposure without resorting to speculation, citing to the absence of the Veteran's service treatment reports to establish that hearing loss dated back to service.  However, a February 2017 private medical opinion stated that the Veteran's high-frequency hearing loss is most likely from his time in the military; the opinion was based on the Veteran's report of exposure to loud noises in service without the use of hearing protection, as well as his current level of hearing loss.  

The Board finds that the February 2017 private medical opinion, in addition to the Veteran's credible lay statements and testimony, weighs in favor of a grant of service connection for bilateral hearing loss.  In this regard, the only potential cause of the Veteran's hearing loss is the in-service injury.  Although the VA examiner could not determine whether military noise exposure was the cause of the Veteran's bilateral hearing loss without resorting to speculation, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran's hearing loss is related to service.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; cf. Jones v. Shinseki, 23 Vet.App. 382, 394  (2010) ("if the medical evidence in the record indicates that a disability has only two potential causes and at least one is related to service, then the inability of the medical examiner to provide a reason why one is more likely the cause of the claimant's disability would place the evidence in equipoise, and the benefit of the doubt rule would apply") (Lance, J. concurring).  

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for bilateral hearing loss is warranted.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").

Regarding the Veteran's tinnitus, a March 2011 VA examiner opined that the Veteran's tinnitus is at least as likely as not a symptom associated with his hearing loss.  In so finding, the examiner noted that tinnitus is known to be a symptom associated with hearing loss.  Accordingly, the Board finds that the evidence of record shows that the Veteran's tinnitus is secondary to his bilateral hearing loss and, as such, service connection for tinnitus is warranted.





	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus as secondary to service-connected bilateral hearing loss is granted.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


